October 15, 2010 John M. Salpietra 2693 Heights View Court Rochester Hills, MI48178 Re:May 11, 2010 Promissory Note Dear Mr. Salpietra: As you know, repayment of our Promissory Note is due November 4, 2010.While we initially expected to pay off the Note with funds raised from new investors, we are experiencing difficulties in meeting the conditions necessary to realize that investment.More specifically, we are finding that forgiveness/reduction of our debt and improvement to our capital structure are very difficult tasks. At present, it appears unlikely that we will be able to secure new investment by the due date of the Note.As a result, pursuant to Section 3 of the Note, Ecology Coatings would like to extend the Maturity Date another 30 days – to December 4, 2010.As provided for in the Note, we will issue you an option to purchase fifteen thousand (15,000) shares of our common stock with a strike price of the closing price of our stock on November 4, 2010. Very truly yours, /s/ Robert G. Crockett Robert G. Crockett CEO 24663 Mound Road, Warren MI48091 586-486-5308Fax:586-486-5283 www.EcologyCoatings.com
